           Case 6:20-cv-00500-ADA Document 70 Filed 03/25/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 UNIFICATION TECHNOLOGIES LLC,

        Plaintiff,

        v.
                                                    Civil Action No. 6:20-CV-500-ADA
 MICRON TECHNOLOGY, INC.,
 MICRON SEMICONDUCTOR
 PRODUCTS, INC., MICRON
 TECHNOLOGY TEXAS LLC,

        Defendants.


                                Parties’ Joint Proposed Schedule

       Pursuant to the Court’s Order Governing Proceedings - Patent Case in the above-captioned

cases, the Parties hereby submit a Joint Proposed Schedule for the case deadlines through the trial

date currently set for June 13, 2022.

Date             Deadline

3/8/2021         Fact Discovery opens.

6/25/2021        Deadline to add parties.

7/9/2021         Deadline to serve Final Infringement and Invalidity Contentions. After this
                 date, leave of Court is required for any amendment to Infringement or
                 Invalidity contentions. This deadline does not relieve the Parties of their
                 obligation to seasonably amend if new information is identified after initial
                 contentions.

8/13/2021        Deadline to amend pleadings. A motion is not required unless the amendment
                 adds patents or claims.

11/12/2021       Deadline for the first of two meet and confers to discuss significantly
                 narrowing the number of claims asserted and prior art references at issue.
                 Unless the parties agree to the narrowing, they are ordered to contact the
                 Court’s Law Clerk to arrange a teleconference with the Court to resolve the
                 disputed issues.

1/14/2022        Close of Fact Discovery.
           Case 6:20-cv-00500-ADA Document 70 Filed 03/25/21 Page 2 of 2



Date            Deadline

2/7/2022        Opening Expert Reports.

3/7/2022        Rebuttal Expert Reports.

3/25/2022       Close of Expert Discovery.

4/1/2022        Deadline for the second of two meet and confer to discuss narrowing the
                number of claims asserted and prior art references at issue to triable limits. To
                the extent it helps the parties determine these limits, the parties are encouraged
                to contact the Court’s Law Clerk for an estimate of the amount of trial time
                anticipated per side. The parties shall file a Joint Report within 5 business days
                regarding the results of the meet and confer.

4/15/2022       Dispositive motion deadline and Daubert motion deadline.

4/21/2022       Serve Pretrial Disclosures (jury instructions, exhibits lists, witness lists,
                discovery and deposition designations).

5/5/2022        Serve objections to pretrial disclosures/rebuttal disclosures.

5/12/2022       Serve objections to rebuttal disclosures and File Motions in limine.

5/19/2022       File Joint Pretrial Order and Pretrial Submissions (jury instructions, exhibits
                lists, witness lists, discovery and deposition designations); file oppositions to
                motions in limine.

5/27/2022       File Notice of Request for Daily Transcript or Real Time Reporting. If a daily
                transcript or real time reporting of court proceedings is requested for trial, the
                party or parties making said request shall file a notice with the Court and e-mail
                the Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com

                Deadline to meet and confer regarding remaining objections and disputes on
                motions in limine.

6/6/2022        File joint notice identifying remaining objections to pretrial disclosures and
                disputes on motions in limine.

6/9/2022        Final Pretrial Conference.

6/13/2022       Jury Selection/Trial.


SIGNED this 25th day of March, 2021.

                                                     __________________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE


                                                 2
